 SUPERIOR MICRO FILMSuperiorMicro Film Systems,Inc.' and/orWilfredW. Burgart and Jesse Guido,Partners d/b/a B. G.Management CompanyandInternational Union ofDistrict 50, Allied and Technical Workers of theUnited States and Canada.Case 6-CA-5815February 1, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 19, 1972, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and the General Counsel filedlimited cross-exceptions and an answering brief toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirmthe rulings, findings, and conclusions 2 of the Admin-istrative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents, SuperiorMicroFilm Systems, Inc., and/or Wilfred W. Burgart andJesseGuido, Partners d/b/a B. G. ManagementCompany,New Kensington, Pa., their officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IHerein called Superior.2We agree with the AdministrativeLaw Judge's conclusion that thethreats,which Superior PresidentWilliam G Gartleymade toemployeeDavid Smay,violated Sec 8(a)(I) of theAct In so doing,we deem itunnecessaryto adoptthe AdministrativeLaw Judge's finding that Smaywas utilizedby Gartleyas a "conduit"to inform other employees thatreprisalswould beeffectedif they chose the Unionas their collective-bargaining representative.The Administrative Law Judge inadvertently departsfrom his correctdesignation of employeeGary Daughertyas the husbandof employeeMarianDaughertyby referring to Gary inthediscussionof thediscriminatory discharges as herbrother Accordingly,we find in agreementwith the AdministrativeLaw Judge that Gary Daughertywas unlawfullydischarged"because he was Manan's [husband]and that the true cause of[his discharge) was her suspected union activity."DECISIONSTATEMENT OF THE CASE555JOHNF.FUNKE,AdministrativeLaw Judge: Thisproceedingwas brought before the National LaborRelations Board upon:1.A chargefiled January3, 1972,by InternationalUnion of District50, Alliedand Technical Workers of, theUnited States and Canada, herein District 50, againstSuperiorMicro Film Systems, Inc. and/orWilfredW.Burgart and JesseGuido,Partners d/b/a B.G. Manage-ment Company,herein Superior and B. G. Management orjointly as the Respondents,alleging Respondents violatedSection 8(a)(1) and(3) of the Act;an amended charge filedJanuary 19, 1972, by District50 against Respondentsalleging violations of Section 8(axl), (3), and(5) of theAct; a secondamended charge filed March15, 1972, byDistrict 50 alleging violations of Section 8(a)(1) and (3) ofthe Act;and a chargefiledApril 24, 1972, byDistrict 50alleging violations of Section 8(a)(1), (3), and(5) of theAct.2.A complaint issued bythe General Counsel allegingRespondents violated Section 8(a)(1),(3), and(5) of theAct, dated April 28, 1972.3.An answer to the complaintfiled byRespondentsdenying the commission of any unfair labor practices,dated May5, 1972.4.An amendment to the complaint submitted at thehearing onJuly 11, 1972,alleging the Respondents en-gaged in other violations of Section 8(a)(1) oftheAct.5.A hearing held by meat Pittsburgh,Pennsylvania,on July 11 and 12, 1972.6.A brief submittedby counsel for the Respondents onAugust 25, 1972.Upon theentire record in this case and from myobservation of the witnesses while testifying,Imake thefollowing:FINDINGS1.THE BUSINESSOF RESPONDENTSSuperior isa Delawarecorporationhaving its principalplace of businessat NewKensington,Pennsylvania, whereit is engagedin thenonretail sale of microfilming. Duringthe 12-month periodimmediately preceding the hearingRespondent sold productsvalued in excess of$50,000 tocustomerslocated outside the Commonwealth of Pennsyl-vania.B.G.Managementisa partnershiplocated at NewKensington,Pennsylvania,where it is engaged in financingand managingSuperior'sbusiness.Superior andB.G.Management constitute a singleemployer withinthe meaning of Section2(2) of the Act andare engaged in commerce within the meaning of Section2(6) and (7) of the Act.If.LABOR ORGANIZATION INVOLVEDDistrict 50is a labor organization within the meaning ofthe Act.201NLRB No. 87 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ISSUESThe issues presentedby thepleadings and the evidencewere:1.Did Respondents on January 3, 1972, threaten theiremployees with a reduction in benefits if they selectedDistrict 50 as their bargaining agent in violation of Section8(a)(1) of the Act?2.Did Respondents on or about May 1, 1972, granttheir employees a wage increase to dissuade them fromunion activity in violation of Section 8(a)(1) of the Act?3.Did Respondents on December 31, 1971, dischargeMarian Daugherty, Gary Daugherty, and Ellen Gallucci todiscourageunionmembership in violation of Section8(a)(3) of the Act?4.Did Respondents on and after December 30, 1971,refuse to bargain in good faith with District 50 in a unitappropriate for the purposes of collective bargaining inviolation of Section 8(5) of the Act?IV.THE UNFAIR LABOR PRACTICESA.Violations of Section 8(a)(1)The following persons were stipulated as supervisors ofRespondent within the meaning of Section 2(11) of theAct:William G. Gartley, President-SuperiorRobert Gartley, Production Manager-SuperiorWilfred W. Burgart, Partner-B. G. ManagementJesse Guido, Partner-B. G. ManagementRalph Anderson, Supervisor-SuperiorWith respect to the alleged threats made on January 3,1972,1David Smay testified that he had been employed bySuperior for about 6 years and that he was also astockholder in Superior. On Sunday, January 2, he receiveda telephone call from Ellen Gallucci, alleged to be adiscriminatee,telling him the employees were forming aunion and asking him if he wanted to join.2Smay'sresponse was negative.She also told Smay that she hadbeen discharged because she had tried to form a union. Afew hours later Smay called William Gartley to ask himwhat he(Gartley)thought about the formation of a union.Gartley responded that he did not know anything about it.On the next working day, Monday, January 3, Smay spokeagain with William Gartley who told him that since he wasthe oldest employee and a stockholder he should knowwhat was going on and he was then told by Gartley thatthe employees were forming a union and that he(Gartley)had no objection.He then told Smay,however,that certainchanges would be made if the Union got in,specificallythat the girls would have to lift their own boxes (the boxeshad previously been lifted by any man who happened to bearound);that they would not be able to leave the plantduring lunch hour and that they would have to wait 15years to get a 3-week vacation instead of 5 years. The nextday Smay reported this conversation with Gartley to theother employees, "about 15 or 20."1When references are made to the months of January,February, andMay it will be understood that the year is 1972, when made to October,November,and December the year is 1971.Smay's testimony is not contradicted by that of anyother witness.With respect to the May I pay increase Betty Wettertestified that she had been employed by Superior for aperiod of 5 years and that on May I she received anincrease in wages of 15 cents per hour.This is the onlytestimony to support the allegation of the amendment tothe complaint but the fact that a pay raise was granted atthis time was not denied.ConclusionsI find that the threat of worsened working conditions asrelated tothe employees by Smay,as retaliationfor theiracceptance of a union,was in direct violation of Section8(axl). Itis true that Smaywas not asupervisor within themeaningof thestatute but he was the senioremployee anda stockholderin Superior and as such he couldreasonablybe expected to relay Gartley'sthreats to the otheremployees.Since, in fact, he had already made known hisoppositionto unionization there could have been no otherreason forGartleymaking known his response to unionactivity to Smay. Smaydid not have to be threatened orcoerced into "loyalty" to Superior.He wasutilized byGartley as a conduit to make known to other employeesthat reprisalswould be effected if the employees choseDistrict 50. Smay had no authorityto impose a change inworking conditions of the employeesso, whetheror not hequoted Gartley, they couldnot have misunderstood thesource of his message.Ifind thatby makingthe threatstestifiedto by Smay,Respondents violated Section 8(axl)of the Act.I find no casual connection between the wage increasegrantedBettyWetter andthe organizational campaign ofDistrict 50. Itwas granted in May, some 5 months afterDistrict 50 hadmade its demand for recognition and after,according to this record,all organizational efforts on thepart of District 50 hadceasedand District 50 was relyingon its charge to obtain bargainingrights. I would not holdthat the wages of all employees of Superiorwere frozenuntil this caseshould reachultimate conclusion in theabsenceof anyevidence that the wage increase bore somerelation to a determination to frustrate union activity. Herethenexusisnil.It is recommendedthat the complaint bedismissed as to this allegation.B.The Dischargeof theDaughertys and EllenGallucci1.Their concerted activity and unionorganizational effortsMarian Daugherty,hereafter referred to asMarian,testified that some time in November she and the othergirls on the day shift(about 20) went to William Gartley'soffice to ask for a raise.She was the spokesman and whenshe asked for the raise was told by Gartley that it wasimpossible .3Another girl (she thought it was Gallucci)2Gallucci confirmed that she spoke to Smay on that day.3Robert Gartley testified that Marian protested to him that the newlyhired employees were receiving $ 1.65 per hour while the girls who had been 'SUPERIOR MICRO FILM557asked about hospitalization and Marian asked him aboutsick leave. Gartley told her there was no way to grant that.As to hospitalization Gartley told them there was no wayto give them that because if he did he would have to payfor hospitalization for the girls who did not want it as wellas for those who did.4 Another employee requested theinstallation of a water cooler (the girls had to use thefaucets in the restrooms) and Gartley told them he wouldtry to get one. This testimony was corroborated in full byGallucci who added that she and Marian did most of thetalking on behalf of the girls and that prior to this both sheand Marian had been requested by other girls to ask forleave on their behalf because "we weren't afraid of them."Union activity was initiated at a "Christmas party" heldat the home of one of the employees on December 28. Itwas the unanimous opinion of the girls attending, accord-ing to the testimony of Marian and Gallucci, that a unionwas needed. Marian called a representative of District 50named Bill Ross who told her the first thing to do was toget a majority of the employees to sign authorization cards.The next day Gallucci's husband picked up the cards anddelivered them toMarian,Gallucci,and two otheremployees at lunchbreak. Signatures were obtained, fromsome 20 employees either at the plant or at their homes onthat day.5 (Marian admitted that the signatures obtained atthe plant were obtained surreptitiously. That night thecards were delivered to Ross.This terminated the union activity of Marian andGallucci for after the close of the workday on December 30they were fired.John Schneider,RegionalDirector for District 50,testified that on December 30 he called Superior andsubsequently spoke to William Gartley late in the after-noon of that day, told him District 50 represented amajority of the employees, offered to prove a majority bythe cards, and demanded recognition. Gartley's reply wasthat he would have to see his lawyer and that he wouldhave to contact him on a later date. Gartley's testimonycorroborates Schneider's as to this call.2.The racialincidentsThe circumstances under which Marian and Gallucciwere terminated and the reason given were substantiallyidentical.Marian was employed by Superior in October1967,and at the time of her discharge was operating acamera which microfilmed hospital records. Gallucci hadbeen employed for over 5 years and worked at all jobs.With respect to Gallucci, Robert Gartley testified that shewas a very good worker and conscientious to the extentthat shortly after the night shift started working in Octobershe complained, in profane language, about the quality oftheirwork and threatened to quit. Gartley convinced hernot to quit and testified that from that date to the date ofher discharge she did "a very good job." As to Marian,hired employees were receivingS 1.65 per hourwhile the girls who had beenthere 5 and 6 years were gettingonly $ 1.75 and$185 per hour.4The meaning of this statement was never made clear.It is hard toconceivethat any employeewould not want hospitalization benefits.5G C. Exhs. 3 through 22. The authenticityof these cards was notattacked.6 Thenight shift had consisted of four operators all of whom were white.Gartley testified that she did very good work on thecamera but that she too complained of the work of the girlson the night shift. The nub of this case lies with theinstitutionof the night shift and its impact on theemployer-employee relations as well as organizationalefforts by the employees.WilliamGartley testified that Superior had been infinancial difficulties since at least April 1971 and that B. G.Management was brought in to provide fresh workingcapital and it accordingly assumed control over Superior'spolicies.Whether through altruism or the advantage ofhaving the Federal Government subsidize a part of itspayroll, or both, Superior entered into a contract with anagency designated by Gartley as EDA to employ and traindisadvantaged persons in its operations. (EDA paid one-half their wages.) Seven girls were hired, all of whom wereBlack, and were placed on the night shift.6 It was the job ofthe night shift to prepare work and materials for the day-shiftoperators.While the former night-shift operatorsremained for some time to help train the new girls it wasnatural that there should be complaints from the dayoperators about the quality of their performance at first.William Gartley stated that before the Black girls wereemployed he held a meeting with his employees, told themthat he was for the first time employingBlacksand askedfor their cooperation. He also told them that anyone whowas unwilling to cooperate could leave. Robert Gartleytestified that after this meeting Marian told him she wasnot going to use the same restroom as the Blacks, a remarkwhichMarian admitted making, adding that other girlshad expressed the same feeling.? This issue did not reachserious proportions until the week following Christmaswhen, due to vacations, the night-shift employees weretransferred to work with the day-shift employees,onlyfiveof whom were working.The friction started, according to Marian and Gallucci,over the shop radio which provided music during theworking periods. The stations and programs had beenselected to suit the taste of the white employees and hadbeen tuned in at a moderate pitch. When they reported forwork on December 27, the radio was on, according toMarian, "full blast" and was tuned in on WAMO,described as a "soul" station. One of the day-shiftemployees turned it down and from then on it was turnedfrom station to station and the volume up and down. Bythe time Robert Gartley came to work at 8 o'clock one ofthe girls was crying and Marian described the scene as a"crazy house." The radio was then turned off by Anderson.The next day, however, the night-shift employees broughtin a tape recorder and there were complaints from the dayshift, including Marian, about this. Since there was a ruleagainst having tape recorders Anderson shut it off. Marianalso testified that on this day, Tuesday, the Black groupWhen the new girls werehired Ralph Andersonwas hired to supervise them.7Gartley statedMarian's remark was expressed in more vulgar andcolloquiallanguage.He also testified that his response was to requestManan to get along with the Black employees or to use the restroom nextdoor or to "hold it untilyou get home." He did not appear, while testifying,to regard the remark as a serious incident affecting morale in the plant, atleast at that time. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDthreatened to stab them (the white girls) and get them afterwork, mentioning Black power and possession of a gunsIdentified as participating in these threatswere Sheila Bell,Debbie Butler, and Connie Booker. Four of the whiteemployees, includingManan and Gallucci, went to theoffice and complained to William Gartley. Gartley talkedto them and then called the Black employees in and talkedto them. When the Black employees came out of the officethe threats were repeated in the presence of Anderson whoignored them.9No incidents occurred on Wednesday but on Thursday,the last workday of the week (Friday was observed as theNew Year holiday) the timeclock incident took place. Theemployees were, naturally, anxious toleave asquickly aspossible and about 3:15 (quitting time was 3:30) Marianand Rochelle Ansilo want to the time machine to get theirwork report folders and saw Sheila Bell's card already inthe machine. Ansilo took the card out of the machine andput it back in the card slot. Bell then came up, "got madand wanted to know who took her card" and was told byRobertGartley that he had taken it since it was notsupposed to be in the machine until 3:30. At 3:30 Marianwas first in line with Ansilo next and therewas a generalpushing and shoving. A complaint to Robert Gartleybrought the reply that on Monday the plant would returnto two shifts.Gallucci testified that, regarding the tape recorder, sheprotested to Anderson about its use and that, so far as sheknew, he was the one who turned it off. She also testifiedthat on that day, Tuesday, she and the other day-shift girlscomplained to William Gartley about the radio incident,about the tape recorder, and the threats made by the Blackgirls.Gartley called Robert Gartley and Anderson in andasked them about the threats and they denied having heardthem. Later she, Marian, Ansilo, and Vi Ladik were havingtheir coffeebreak and the Blacks again threatened them,mentioning Black power, a gun, and a knife. She reportedthis to Anderson who walked back into his office.10Deborah Windsor, the only Black employee called as awitness,li testified that while tension existed it was notuntil the shifts were combined on December 27 that itbecame serious. On that morning one of the night-shiftgirls turned on the radio and since it had last been playedon Friday night it was still on WAMO and the volume wasup.When the station was identified a white girl changedthe station and turned down the volume. Windsor agreedthat the station and volume were changed until the placewas in an "uproar" and that when William Gartley came inthe white girls went into see him and later Anderson turnedthe radio off. The next day it was gone. As to the timeclockincident her testimony does not vary in substance fromthat of Marian and Gallucci. She testified to a general lackof rapport between the white and Black girls andcharacterizedMarian as being particularly open in herfacial expressions of contempt.NMarian testified that the Black employees specifically threatened to"drag my ass off Fifth Ave."9 It was stipulated that Gallucci's testimony with respect to the "radioincident"would have been substantially the same as Manan's10Anderson was not calledas a witness"Windsor was apparentlythe only night-shiftemployee actuallyworking at the time of the hearing of the original group.The others hadOn this issue Robert Gartley testified that there wasfriction in the plant and it was his opinion that Marian wasprobably one of the causes of it but that he would not"pinpoint her as the only one."His only criticism ofGallucci was she was easily irritated by the poor workman-ship of others and vociferous in her complaints when itoccurred.He stated,however,that she had criticized thenight shift when it was composed of whites and that whilethe criticism might have increased when the Blacks wereemployed he admitted that this could be attributed to thefact that the Black girls were undergoing training andcould be expected to turn out inferior work.Provocation ofracial friction was not attributed to Gallucci by Gartley.William Gartleytestified that he was in the plant area onfrequent occasions.In response to leading questions fromcounsel he stated that he received reports that Marian andGallucci were causing friction in the plant;that he wasconcerned that violence might break out; that he requestedpolice surveillance of a justice of peace and that he formed"the opinion"thatMarian and Gallucci were responsiblefor the friction. He gave no reasons for this opinion nor didhe cite any incident,reported or observed,which led himto this conclusion.When the white girls reported thethreats of physical violence his response was to ask them iftheyhad reported the threats to his brother and Galluccireplied that his brother would stick up for "the niggers." 12The only testimony which connected Gary Daugherty inany way with racial prejudice was Windsor's testimonythat she had overheard him making disparaging remarksabout the conduct and courage of Black troops in VietNam.Windsor said she reported these remarks toAnderson and William Gartley. She did not testify to theirresponse.This summarizes the evidence relating to racial tensionand conflict.Direct evidence rests almost entirely on thetestimony of the employees themselves and there is littlecontradiction between the testimony of Windsor and thatof Marion and Gallucci.3.Thecircumstances of and reasons alleged forthe dischargeOn December 31 (a holiday)Marian andGary Daugher-ty and Galluccireceived identical telegrams from B. G.Management, signed byJesse Guido,reading:This is to inform youthat your services for B. G.Management are no longer required as of330 p.m.Friday Dec 31 1971. Final paycheck and any othercompensationdue you maybe pickedup Monday Jan3 1972 at 979 Fourth Ave Room220 after lpm.No prior warning had beenreceivedby any ofthe threedischargees.either leftor wereon sick leave.12Gartleyadmitted that he had, in the past,used the term"nigger" inrefemng to Blacks but I attach little relevance to this admission except toindicatethatthe useof the termwas not confined to employees. It isdeplorablebut nevertheless true that epithets and disparaging terms are stillin prevalent use with respect to vanous ethnic groups in industrial plantsand offices. SUPERIOR MICRO FILM559On Monday, January 3, the two Daughertys andGallucci went to Burgart's office,13 received their checksfrom a secretary, and were informed by Burgart that if theywanted to know anything to see Guido. They went to theplant where they saw Guido who first asked them if theywere a picket line and then told them that the reason theywere fired was that he was not satisfied with the way theyworked. Guido also told them that the company (Superior)did not want to fire them but that B. G. Management hadthe upper hand. Gary Daugherty asked if he (Gary) wasjust an innocent bystander and Guido told him he was.This is the substance of the testimony of Marian andGallucci;Gary Daugherty was not examined as to thisconversation.The first witness to testify on behalf of the Respondentsregarding the discharges was Wilfred Burgart. Burgarttestified that the first meeting at which the discharges werediscussed was held on December 23 in his office and wasattended by William Gartley, Guido, and himself. It hadbeen decided by Burgart that the three dischargees shouldbe fired on that day and that Guido strongly recommendedsuch action.14Gartley objected and the decision waspostponed.Late on the evening of December 30 another meetingwas held. Burgart stated that he and Guido had beenreceiving complaints fromWilliamGartley about thedischargees for some time but that he would not fire themand Burgart and Guido told him they were firing them. Headded Gartley had complained that two of the three hadbeen involved in friction with the Black employees andthat this was impairing efficiency in the plant. Gartley,nevertheless, was still opposed to firing them. Burgart andGuido were financing the business, however, and this, asBurgart stated, gave them leverage. As to his knowledge ofa union in the plant, Burgart merely stated that he wasadvised at this meeting that Gartley had received atelephone call from "an unnamed union" on that day. Hestated he had no way of knowing the identity of any unionsympathizer among the employees.As to Gary Daugherty, Burgart recommended some timeinOctober that he be fired but Gartley ignored him. Therecommendation was based on Daugherty's poor recordalthough this testimony was not supported by any specificevidence. According to Burgart it was based on a telephonecall received from Gartley in response to which Burgartordered him fired. Asked how a showdown on Daughertywas reached, Burgart testified that he had lunch withWilliam Gartley and his testimony as to this luncheonreads:Q.And would you just tell his Honor, why itreached a showdown and what happened?A.Well, like I said, for a long period before that,Mr. William Gartley had been talking to me at lunchtime, about various things that Gary Daugherty haddone, various instances, and I knew that you can't runa businessthat way, and I don't care who they are, ifthey aren't doing it, fire them.Q.What kindof instances?A.Well, of course, they are all hearsay, there wassomething about a time clock,something about amouse,a toymouse or something that was involved inthis place,some place,there were various, well, backwhen we hired the blacks originally, that was aboutNovember, William Gartley told me that there was acouple of comments made,and at that time,I says firethem,don't wait, fire them,right now.TRIAL,EXAMINER:Them, whom do you mean bythem?THE WITNESS: Whoeveritwas, immaterial, whoeveritwas, fire them.On redirect examination Burgart testified that he heardfrom Gartley that there might be conflicts between theBlack and white employees and that he heard this beforethe Blacks were actually employed. He told Gartley to firethem but did not identify the employees he meant. Afterthat and prior to December 30 he told Gartley to fire theseemployees(stillundesignated) a "couple of dozen times"for reasons which he did not state.On December 30 heheard from William Gartley that there had been a hassle atthe timeclock but the names did not mean anything to him.Neither did he know which employees were involved in theradio incident nor which employee or employees hadstated they would refuse to use the same toilet with theBlack employees.Thereisnothing in Burgart's testimonywhich fixes any responsibility for the racial incidents oneitherMarian or Gallucci or,for that matter, on anyindividual employee.Robert Gartley, who did have direct and continuouscontactwith the employees as production manager,testified that he was called to the meeting on December 30(he didnot attend the December 23 meeting)and as to thatmeeting he testified:Q.Now, did youparticipate in a meeting, whichwas held on December 30th,with the partners from B& G Management and your brother?A.Yes, sir, I was called in around eight thirty inthe evening.Q.Tell us what happened?A. I was called in to the office,Jesse Guido, BillGartley and Bill Burgart were there,and they called mein, and they told me what kind of a decision that theyhad come up with,due to the turmoil that was in theplant in the last few days, and they were able to see it,as well as hear from me, and that they were going todischarge three people, which were Gary Daugherty,Marian Daugherty and Ellen Gallucci.Q.Did they tell you why?A.For agitation within the plant.Q.Andwith respecttoGaryDaugherty it wassimply his work record, is that correct.A.His work record and work habits, and the finalproduct that he produced wasn't satisfactory in mostcases.13Burgart had an accounting office at a separate location14Burgart'spretrial affidavit dated February 2 he stated that decisionwas reached to fire five employees,the Daughertys,Galluccl,Ansilo, and atruckdriver named Bob Clark.Clark and Gary Daugherty were to befiredfor poor workand the three girls for causing trouble with the Blacks. Whilethisaffidavitwas received without objection it was not received asaffirmative evidence of the facts stated therein.Nevertheless,there is othertestimonywhich indicatesfive employeeswere involved in this discussion. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.And was there any discussion of any union oranything?A.No, not with me, I didn't know anything abouta union.Q.You didn't know anything about a union?A.No, sir.Q.And what reason did they call you in to themeeting?A.They calledme in to the meeting, because theyknew that I favored as far as work, satisfactory work,and me being in charge of production, that I had to getthe work out, that I had two very good workers there,and I put up an argument I said,My God,Ihave gottwo good workers that you want to discharge, they saidwe are discharging them because of the agitation withinthe plant, and somebody else can take their job over, orwe will suffer a little bit on production.Q.And the reports of agitation mostly came fromyou, since you were the immediate supervisor?A.Right.Gartley alsostated:Ididn't participate in the decision, I was told that theywere being fired, then I entered my plea that they weregood workers, which I did not get anywhere with, theywere still discharged and then the telegrams were sent.In response to leading questions from Respondent'scounsel Gartley testified that there was less friction in theplant since the discharges. Gartley admitted, however, thatwhen the plant reopenedon January3 the Black girls werereturned to the night shift thus reducing the opportunitiesfor friction. Later in April, the plantwentbackto a one-shift operation due to a declining force.William Gartley testified that he attended the meeting ofDecember 23 with Burgart and Guido and that there wasdiscussion of Gallucci's attitude which was found to becausing "disturbances and disruptions"among the otheremployees. The other employees were not identified eitherby name or group and neither Gallucci's attitude nor thedisturbances were further defined.The same charges weremade against Marian.As to the charge of racial conflictGartley's testimony is ambiguous. He stated:Q. (By Mr.Brown)Did thesediscussion[sic] relatetowhether or not these two ladies appeared to beaccommodating to the new racial situation?A.This is basically the contention of the wholemeeting, as to what was their problem with production,because wehad noticed a slow down of various peopleon or about the middle of December, about December15, is when it was picked off.Although Burgart and Guido had determined to fireboth Daughertys and Gallucci, Gartley asked that theyhold up the decision until after Christmas which was done.As to the meeting on the night of December 30, Gartleytestified:Q.Now, the action, you and Mr. Guido and Mr.Burgart met on December30th,is that correct?A.Yes.Q.Why did you meet on that date?15Guido testified that he heard reports concerning Manan's remarkabout using the restroom and about Gallucci's temper and decided theycould get along without them. He also received a report that Marian wasA.Well, it was primarily due to different allega-tions that had happened that particular week,two shiftswere involved and it was getting out of hand,I in fact,Mr. Guido, I believe came into the office and I talkedto him,and this is when we had asked for the police tomore or less be under surveillance at the plant, andbasically it was because of the racial tension that wasbuilding up and in the matter of what decision wasgoing to be made and who was going to be or to do thefiring,that isexactly whatit amounted to.Q.You felt that they shouldmake the decision isthat correct?A.Yes,under the contract,I felt that it was theirjob.Q.Did theymake the decision?A.Theydid in no uncertain terms.Q.Did you object to it?A. I had no objections to it,itwas a matter of meor them.Q.Well, you metsometimebefore your brotherBob was called in is that right?A.That's correct.JesseGuido,the other partner in B. G. Management,testified that he had never been in favor of hiring GaryDaugherty because his wife was working in the plant andhe believed that made for an awkward situation. At themeeting on December 23 Guido said it was decided to fireall five of the employees under consideration;Marian,Gallucci, Ansilo, and Clark and Gary Daugherty.is Thisdecision was based on the report of William Gartley as totheir poor performance. (No specific faults in performancewere given.)Guido's response was "fire them,we don'tneed them,we have a bankrupt company." He stated hewas surprised to find them back at work(the next week)and was told by William Gartley that it was Christmas andhe (Guido) "being a gentlemen, let it ride because it wasChristmas." On the day when he observed the hassle overthe radio he reminded William Gartley that it wouldn'thave happened if he had done what he had been asked todo.When he heard of the pushing at the checkout time onDecember 30 he told William Gartley to fire them(presumably the five in question) or he(Gartley)would befired.Guido bought a new lock for the office door to lockGartley out if his orders were not obeyed.At this time, sohe testified,he had not heard of any union activity in theplant.Gary Daugherty, testified that he was employed as a filmprocessor by Superior from June 1971,until his dischargeon December 30. He was a salaried employee,his hourswere 8 a.m. to 4 p.m., and he spent most of his time in thedarkroom developing microfilm. (He also played in a bandat night,closing at I a.m. and admittedthat Gartley hadcomplained and suggested he either work for the band orfor Superior.)A timeclock was installed in the plant onDecember 10 but Daugherty,as a salaried employee, didnot use it.16RobertGartleytestified that Daugherty was not a goodvery outspoken.16Timecards punched by Daugherty were received in evidence as Resp.Exhs.5, 6, and 7, covering the period from December 10 to December 30 SUPERIOR MICRO FILM561worker, chiefly because he would notremain with hismachine when it was running and that Superior had a lotof repeat work because of his negligence. Daugherty wasputon the timeclock to control his tardiness andabsenteeism. Gartley also testified that it was frequentlynecessary for Marian to call her husband at home to tellhim to get to work when he was late.WilliamGartley testified thatDaugherty's problemswere his absenteeism, his lack of responsibility, and afailure to keep records of the amount of film that was beingprocessed. When warned or reprimanded Daugherty wouldswear under his breath or shrug his shoulders. As toabsenteeism and tardiness Gartley stated:Q.Why was he required to punch in a time cardfrom November, 1971?A.When we originally hired him, he was hired tobe in at eight o'clock and leave at four, and it wasreported to me by his immediate supervisor that he wascoming in late, and quite often I don't get into the plantuntil nine o'clock, eight-thirty, nine o'clock, because Ido a lot of work at night, and upon gaining thisknowledge, I talked to Mr. Daugherty about hislateness, again I got the attitude of the shrug of theshoulder and that was about it, and so I talked to Mr.Guido and Mr. Burgart about this condition, and theysuggested the idea of making him punch in, todetermine, perhaps help him finding his own self, and Ithink this is really what the problem was with Mr.Daugherty.Q.Your employees, when they punch in on a timecard, do they generally punch in if they are required ateight, sometime before eight.A.As a rule, yes.Daugherty was, nevertheless, given a pay raise in Novem-ber as, according to Gartley, an incentive to settle down.ConclusionsIfind thatMarian and Gallucci were discharged inviolation of Section 8(a)(3) of the Act. This finding is basedto a large degree on what I consider to be a demonstrablyfalse defense; i.e., that they were discharged for causingfriction and the provocation of racial disturbances 17 Thetestimony of Respondent's own witnesses belies thisdefense.The first incident advanced to support their positionrests on Marian's admitted comment concerning use of therestroom after William Gartley advised his employees thathe was hiring Blacks18 Her reaction, however reprehensible,was shared by at least some of the other employees and it isnot contradicted that remarks of a similar nature weremade at the time. Robert Gartley, to whom the remarkswas addressed, did not appear unduly disturbed by it and,in fact, the purpose of the meeting was to quell suchanticipated reaction.CertainlyGartley's response thatwere received in evidence There is no explanation for Daugherty'scontradictory testimony that he did not sign the timeclock On the otherhand an examination of these records shows that his tardiness andabsenteeism appear to have been minimaliT In reaching this conclusion I have considered the contrary findings ofthe Unemployment Review Board of the Commonwealth of Pennsylvania(Resp.Exhs. I, 2, and 3) The findings, as a reading will indicate areipsidixirconclusions on the part of the Board and do not set forth theMarian could either use the restroom next door or hold ituntil she got home does not indicate that he considered iteither grave or unexpected.Thismeeting,itshould benoted,must have been held in late September since theBlack girls started work on October 1 and the meetingpredatedtheir actual employment.Resurrection of thisincident as justification for a discharge on December 30suggests that anoverlydiligent search for such justificationwas made.Nor coulditbe alleged that the remark,although it may have denoted a hostile attitude toward theemployment of Blacks, could contribute to any frictionsince the Blacks were not then working.This is not tobelittle either the bigotry or the vulgarity of her remark butto evaluate its relevancy to the motive for discharge 3months later.It is this motive which is the issue, notMarian's social attitudes.No racial incidents occurred between this meeting andthe last week in December when the shifts were commin-gled.What did occurwas the meetingbetween the day-shift girls andWilliam Gartley in which they protestedwhat they considered an inequity between their wages andthose of the newly hired employees.It isnot disputed thatat this meeting Marian and Gallucci were the chiefspokesman for the girls.I think their conduct at this meeting together with thevarious comments made respecting Marian and Gallucciby the Gartleys sufficient to establish that they wereidentifiedby theGartleys as leaders among the employees.Both,on the record,were outspoken and unafraid, twoqualitieswhich do not endear employees to managementeither in industry or government.As to the Christmas week incidents there is nothing in allthe testimony to establish that either Marian or Gallucciwas an instigator of any of these incidents.The radioincident was the result of an inherent conflict in musicaltaste between the white and the Blacks and the record doesnot establish that either group was more at fault than theother.19All that can be made of this is that the whites wereused to their music on the day shift and the Blacks wereused to their music at night.The conduct of all theemployees can best be described as childish. The same istrue of the tape recorder incident which occurred the nextday.Neither didthe pushing incident at the timeclock atcheckout time on December 30 specifically involve eitherMarian orGallucci.SinceMarian was first in line shecould have been the victim of the pushing but not theinstigator of it. The incident was both brief in duration andtrivial in import.Again it destroys the credibility ofRespondents'witnesses when it is utilized as cause for thedischarge of two of their admittedly hardest working andmost experienced employees.Equallyabsurd is Robert Gartley's assertion thatGallucci was discharged because she complained of poorevidentiary facts on which they were based As evidence in this proceedingtheyare worthlessisThe Respondents'answer was filed before counsel was engaged, so theasserted defense was not concocted by him His brief on this issue was amodel of restraintisNor does it establish that Marian and Gallucci played a moreprominent part in this than the others. It was Ansilo who first changed thestation on the radio. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkmanship on materials on which she would have towork.20 It is not only unusual but it provokes disbeliefwhen an employer advances conscientious devotion togood workmanship as a cause for termination.WilliamGartley'scontention that her work was good but her"attitude" was wrong is supported by no other specifics.The Gartleyswere obviously trying to make the best of avery bad situation for each had protested these dischargestoGuido.Testifying before the eyes of the man whocontrolled the pursestrings and their jobs they strove to beas honest as prudence permitted.Respondents also argue that they had no knowledge ofunion activityon the part of their employees, includingMarian and Gallucci,and that issue must be met.There iscertainlyno direct evidence which establishes suchknowledge or from which knowledge of the identity of anyof the employees may be inferred.While some of theemployees signed cards in the plant on December 29Marian testified that this was done surreptitiously and I amunwilling to base such an inference on the size of the plantalone.William Gartleydid, however,acquire knowledge thatunion activity had taken place in the plant when hereceived the telephone call from Schneider on the after-noon of December 30. Despite some ambiguity in histestimony it is impossible to believe that he did notcommunicate such knowledge to Guido immediately.21The plant was operating either at a loss or on marginalprofitsand the impact of union organization wouldnecessarily have been serious and perhaps disastrous.Guido's testimony that he did not know of District 50'sdemand for recognition on December 30 is unworthy ofbelief.This finding is sufficient to discredit his entiretestimony for it is axiomatic that a man does not lie unlesshe has something to conceal.22The only plausiblepattern I can discern is that Guido,who made the discharge decision alone and contrary to therecommendations of the Gartleys, determined to meet thechallenge of unionization by the time-honored response ofdischarging the known or suspected union leaders.In thisinstance the finger of suspicion would point directly toMarian and Gallucci.Theyhad not been identified asengaged in union activity but they had led the protestmeeting inNovemberand they had identified themselvesas the probable leaders of any dissident activity.I concludethatGuido,when confronted with this new organization,selectedMarian and Gallucci for discharge based on thisnot unreasonable suspicion alone 23 This conclusion isfortifiedby the fact that the testimony,at least as Ievaluate it,does not support the charge that either or bothwere responsiblefor or playeda leading part in any of theincidents which occurred during that week.In fact if theeasing of racial tensions was the reason for discharge, the10No contention was advanced that Gallucci's protests were unwarrant-ed21This inference is supported by the testimony of both Guido andBogart that they and not theGartleyshad full control of the operation tothe extentthatGuido told William Gartleyto fire the dischargees or hewould be firedThere isalso Guido's testimony he had purchased a lockand wouldlock Gartleyout of the plant22 It might be added,perhaps unnecessarily, that Guido's demeanor onthe stand confirmed this finding.He did not convince me that he was adischarges served littlepurposesince the employees werereturning to separate shifts again on Monday.It ismy findingthatMarian Daugherty and EllenGallucciwere discharged for concerted activity andsuspected unionactivityin violation of Section 8(a)(1) and(3) of the Act.As to Gary Daugherty,Ithink the allegations ofexcessive tardiness and absenteeism were likewise con-trived.Respondents'own timecards do not establish thateither was excessive for a salaried employee.Since Garyreceived a wage increase in November I do not accept theclaim that his work waspoorin eitherquality orquantity. Ifindthathe wasdischargedbecause he was Marian'sbrother andthat the true cause was her suspected unionactivity.As suchitwas equally in violation of Section8(a)(l) and(3) of the Act.E.The Refusal ToBargainOn December 30 District 50 had obtained 20 signedauthorization cards from the employees of Superior. A listof the employees of Superior as of that date(G.C. Exh. 2)shows 33 employees in the bargaining unit.24District 50therefore represented a clear majority at the time Schneidermade his telephone demand for recognition of WilliamGartley.On the same day Schneider sent Gartley a letter(G.C. Exh.25) reading:This is to advise that a substantial majority of youremployees have chosen the International Union ofDistrict 50,Allied and TechnicalWorkers of theUnited States and Canada,as their bargaining repre-sentative.You are accordingly advised and we hereby requestand demand recognition as the bargaining agent thuschosen for the purpose of negotiating and executing acontract dealing with rates of pay,hours of work, andother conditions of employment on behalf of allproduction,maintenance, and clerical employees,which also includes the shippers.Should you entertain any bona fide doubt as to ourunion having been chosen by the majority of theaforementioned personnel,we propose an immediateconference for the purpose of resolving the question ofrepresentation.Kindly advise of your position in this matter.It is to be noted that the complaint herein alleges adifferent unit description from that set forth in Schneider'sletter.The complaint sets forth the appropriate unit as:All employees employed at Respondent's New Kens-ington,Pennsylvania,facility,excluding all officeclerical employees and guards,professional employeesand supervisors as defined in the Act.No attack has been directed to the appropriateness of thetruthful witness23Guido's comment,when the three dischargees appeared at the planton January 3 to inquire as to the reason for their discharge,in which heasked iftheywere a"picket line" suggests that he suspected they had beenamong the card signers and that he understood that they believed this wasthe real reason for their discharge24This computation excludes Ralph Anderson, a supervisor of thedisadvantaged employees. SUPERIOR MICRO FILM563unit and I find the unit set forth in the complaintappropriate.25Gartley's response, according to Schneider, was that hewould have to see a lawyer and contact Schneider at a laterdate. On January 3 Gartley sent District 50 a letter (G.C.Exh. 26) which read:This is to advise you that as of this date, we havereceived your letter dated December 30, 1971. This is toinform you that Superior Microfilm Systems, Inc. hasno employees at this time.SuperiorMicrofilm Systems, Inc. is under contractwith a facilities management Company which is knownasB G Management Co., 979 Fourth Avenue, NewKensington, Pa. 15068.It is requested that you directed your inquiries to Mr.Wilfred W. Burgart of the B G Management Companywho may be reached by phone at 335-7716.Some time later Schneider and another representative ofDistrict 50 went to the Superior plant and requestedrecognition in a meeting with Burgart, Guido, and WilliamGartley. Schneider was told that it would be necessary togo through a Board election. That terminated all contactbetween District 50 and the Respondents.Schneider's testimony is not disputed except that Guidostated that sometime in January he sent District 50 a letter(not offered in evidence) advising it that all negotiationswould have to be conducted with B. G. Management andnot with Superior. He then took the position that theparties would have to holdan election.Having found that Respondents committed unfair laborpractices immediately upon receipt of District 50's demandby discharging Marian Daugherty, Gary Daugherty, andEllenGallucci and by threatening its employees withworsened working conditions if they selected District 50the sole issue presented is whether Respondents' conductwarranted a bargaining order. I find it does for thefollowing reasons.The immediate and precipitate discharge of two of theleaders of the organizational movement effectively termi-nated all union activity in the plant. The circumstanceswere such that the remaining employees must have held thestrong suspicion if not the firm conviction that thesedischarges were due to their leadership since no otherreason could be apparent to them. There is no moreeffectivemeans of frustrating the rights of employees toorganize and to bargain collectively than to dischargeunion organizers immediately upon receipt of knowledgethat such organization activity has taken place. The effectof such action is not only immediate in its impact butenduring and I do not think it is straining the means of thewords "outrageous" and "pervasive" to so describe theconduct of the Respondent herein.26 The threats made tothe remaining employees of stricter working conditionsthrough Smay, while not in themselves subject to suchcharacterization, did add fuel to the flames kindled by thedischarges. I think the threats also made a further25The differences in the unit description between that set forth inSchneider's letter and that of the complaint are too insubstantial to raiseany issue26NLRB v G,ssel Packing Co,395 U S. 61527 1 distinguish this case from the Board'sdecision inCongoleumIndustries,Inc,197NLRBNo 52, inthat inCongoleumthe Administrativecontribution, if anywas needed,to the employees'insightinto the Respondents'true motive in firing two of its oldestand best workers.27Fortifying the conviction that an affirmative order isproper herein is the undisputed fact that none of the cardswere obtained under any taint of fraud or misrepresenta-tion.The evidence is that a majority of the girls were notonly willing but anxious for representation and there is noevidence of any refusal to join the movement apart fromthat of Smay, a stockholder in Superior. Apart from twopart-time employees and Smay, 21 of the 23 girls on theday shiftsigned cards.28 (The night-shift employees werenot solicited,presumably because of the friction that hadthen been created between the shifts.)I therefore find a bargaining order warranted.Upon the foregoing findings and upon the entire recordin this case I make the following:CONCLUSIONS OF LAW1.By threatening their employees with a reduction inbenefits if they selected a union as their bargainingrepresentative,Respondents violated Section 8(a)(1) of theAct.2.By discharging three employees for the purpose ofdiscouraging membership in a labor organization Respon-dents violated Section 8(a)(3) and(1) of the Act.3.By refusing to bargain in good faith with District 50on and afterJanuary 3,1972, Respondents violated Section8(a)(5) and(1) of the Act.4.Theunit appropriate for collective bargaining is:All employeesat the Respondents'New Kensington,Pennsylvania,facility;excluding - all office clericalemployees and guards,professional employees andsupervisors as defined in the Act.5.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found Respondents have engaged in and areengaging in unfair labor practices it will be recommendedthat they cease and desist therefrom and take certainaffirmative action.Having found Respondents discharged Marian Daugher-ty,GaryDaugherty, and Ellen Gallucci in violation ofSection 8(a)(3) and (1) of the Act,itwill be recommendedthat they offer them and each of them full and immediatereinstatement to their former jobs or,if those jobs nolonger exist,to substantially equivalent jobs, withoutprejudice to their seniority and other rights and privilegesand make them whole for any loss of pay they or any oneof them may have suffered by reason of the discriminationpracticed against them.Such loss is to be computed on aquarterly basis with interest at 6 percent per annum.Upon the foregoing findings of fact and conclusions ofLaw Judge found that the discharges were not motivated by union animusbut by refusal(which he found protected) to cross a picket line and thatunion activity and organization continued after the discharges.Neither ofthose factors, which f would find persuasive in recommending remedy, waspresent here.28 Betty Vetter signed a card on January 3. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDlaw and uponthe entirerecordI recommend,pursuant toSection 10(c) of the Act,issuance of the following: 29ORDERRespondents Superior Microfilm Systems, Inc. and/orWilfred W. Burgart and Jesse Guido, Partners d/b/a B. G.ManagementCompany, theirofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Threatening employees with a reduction in benefits ifthey select a union to represent them for the purposes ofcollective bargaining.(b)Discharging or otherwise affecting the hire, tenure, orterm or condition of employment of any employee todiscourage membership in a labor organization.(c)Refusing to bargain in good faith with InternationalUnion of District 50, Allied and Technical Workers of theUnited States and Canada, as the exclusive bargainingrepresentativeof their employees in the unit foundappropriate herein.(d) In any othermanner interferingwith,restraining, orcoercing their employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action:(a)Offer Marian Daugherty, Gary Daugherty, and EllenGallucci full and immediate reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs, without loss of their seniority and otherrights and privileges, and make them and each of themwhole for any loss ofearningsor other monetary loss theyor any of them may have suffered by reason of thediscrimination practices against them in the manner setforth in the "Remedy."(b)Notify the above-named employees if presentlyserving inthe Armed Forces of the UnitedStates, of theirright to full reinstatement upon application, in accordancewith the Selective Service Act, and the Universal MilitaryTraining and Service Act, as amended, after dischargedfrom the Armed Forces.(c)Upon request bargain collectively with InternationalUnion of Distract 50 as the exclusive bargaining represent-ative of their employees in the unit found appropriatehereinwith respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employ-ment and,if an understanding is reached,embody same ina signed written agreement.(d) Preserve and, upon request, make available to theBoard and its agents,for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records relevant andnecessary to a determination of the amount of backpaydue under the terms of this recommended Order.(e) Post at New Kensington, Pennsylvania, copies of theattached noticemarked "Appendix."30 Copies of saidnotice, on forms provided by the Regional Director forRegion 6, shall, after being duly signed by Respondents, beposted immediately upon receipt thereof, in conspicuousplaces, and be maintained for 60 consecutive days, wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any othermaterial.(f)Notifythe Regional Director for Region 6, in writing,within 20daysfrom the date of this Decision,what stepsRespondents has takento complyherewith.31IT IS FURTHER ORDERED that the complaint,as to allallegations not found to be in violationof the Act, bedismissed.29 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted be the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes30 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.31 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 6, in writing, within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith."/APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreatenour employeeswithstricterworkingconditions if they select a union as theircollective-bargaining representative.WE WILL NOTdischargeany employeeto discourageunion activity or membership.WE WILL offerimmediate reemploymenttoMananDaugherty,Gary Daugherty,and Ellen Gallucci intheirformer jobs or, if those jobsno longer exist, tosimilar jobs,without loss of seniorityor any other rightsor privileges.WE WILL pay Marian Daugherty, Gary Daugherty,and Ellen Gallucci for anywagestheylost since wefired themto discourageunion activity and we will paythem intereston such moneyat 6 percent per annum.WE WILL notify Marian Daugherty, Gary Daugher-ty, and Ellen Gallucci, if theyare servingin the ArmedForces, of their rightto have theirjobs back upondischarge.WE WILL, uponrequest,bargain with InternationalUnion of District 50, Allied and Technical Workers oftheUnitedStatesandCanada,as the exclusivebargaining representativeof our employeesin the unitfound appropriateconcerning wages,rates of pay,hours of employment,and other terms and conditionsof employment,and if we reach agreement with saidUnion we willsign a writtencontract covering theterms of suchagreement.The appropriateunit is:All employeesat the Respondent's New Kensing-ton, Pennsylvania, facility;encluding office cleri-cal employeesand guards, professionalemploy-ees andsupervisors as definedby the Act.All our employeesare free tobecomeor remain membersof any labor organization or torefrainfrom becoming orremainingmembers ofany labor organization, except to SUPERIOR MICRO FILM565the extent that membership in a labor organization may berequired under a union-security clause in a collective-bargainmg contract lawful under Section 8(a)(3) of theLabor Management Relations Act, as amended.SUPERIOR MICRO FILMSSYSTEMS, INC.(Employer)DatedBy(Representative)(Title)WILFRED W. BUGART ANDJESSE GUIDO, PARTNERS,D/B/A B.G. MANAGEMENT(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 1536 Federal Building, 1000LibertyAvenue, Pittsburgh, Pennsylvania 15222, Tele-phone 412-644-2977.